TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00082-CV



                                Fredia M. Alexander, Appellant

                                                v.

                                 Allan A. Alexander, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 212,914-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Fredia Alexander appeals a final judgment that was signed on December 18, 2008.

Notice of appeal was due 30 days from the date of the decree. See Tex. R. App. P. 26.1. Notice of

appeal in this case was due January 19, 2009, and was not filed until February 11, 2009. Because

the notice of appeal was not timely filed, this Court does not have jurisdiction over the appeal.

Accordingly, this appeal is dismissed for want of jurisdiction.




                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 10, 2009